ORDER
The judgment of dismissal under Fed.R. Civ.P. 12(b)(6) is vacated. Construing the plaintiff’s complaint liberally, as we must, we cannot say as a matter of law that under no conditions can it be said to state a claim. Colorable claims of Fourth Amendment and due process violations appear to have been asserted.
The premature termination of pro se cases under Rule 12(b)(6) is sometimes counter-productive. It creates extra work for both the trial court and this court. Without the development of an adequate legal and factual record, final review is difficult to achieve. The attention of the district court is called to the possibility of early enlistment of volunteer counsel from law schools or legal service organizations when retained counsel are not available.
Vacated and remanded.